                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                            3:18-cv-00564-RJC-DSC

CAROL ANDREA STEIN,                          )
                                             )
             Plaintiff,                      )
                                             )
               v.                            )
                                             )                ORDER
CHARLOTTE-MECKLENBURG                        )
HOSPITAL AUTHORITY et al.,                   )
                                             )
             Defendants.                     )
                                             )

      THIS MATTER comes before the Court on (1) Defendants Charlotte Housing

Authority, George Connor, Jesse Dozier, Dexter Moseley, and Fulton Meacham’s

Motion to Dismiss, (Doc. No. 28); (2) Defendant Charlotte-Mecklenburg Police

Department’s Motion to Dismiss, (Doc. No. 30); (3) Defendants Charlotte-

Mecklenburg Hospital Authority, Michael Tarwater, and Eugene Woods’ Motion to

Dismiss, (Doc. No. 34); (4) Defendants The Federal Bureau of Investigation, Robert

Mueller, James Comey, Nathan Gray, Lila Wigan, and other unnamed agents of the

FBI’s Motion to Dismiss, (Doc. No. 46); (5) the Magistrate Judge’s Memorandum and

Recommendation (“M&R”) on Defendants’ Motions to Dismiss, (Doc. No. 52); (6)

Plaintiff’s Objections, (Doc. Nos. 53, 56); and (7) Plaintiff’s Motion for Temporary

Restraining Order, (Doc. No. 57).

      A district court may assign dispositive pretrial matters to a magistrate judge

for “proposed findings of fact and recommendations.” 28 U.S.C. § 636(b)(1)(B). The

Federal Magistrate Act provides that a district court “shall make a de novo
determination of those portions of the report or specific proposed findings or

recommendations to which objection is made.” Id. at § 636(b)(1); Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983).

      After de novo review of the record, the M&R, and Plaintiff’s Objections thereto,

the Court concludes that the recommendation to grant Defendants’ Motions to

Dismiss pursuant to Rule 12(b)(6) is fully consistent with and supported by current

law. Therefore, the Court adopts the M&R.

      Having concluded that Defendants’ Motions to Dismiss should be granted, the

Court denies as moot Plaintiff’s Motion for Temporary Restraining Order.

      IT IS THEREFORE ORDERED that:

      1.     The Magistrate Judge’s M&R, (Doc. No. 52), is ADOPTED;

      2.     Defendants’ Motions to Dismiss, (Doc. Nos. 28, 30, 34, 46), are

             GRANTED and Plaintiff’s claims are DISMISSED;

      3.     Plaintiff’s Motion for Temporary Restraining Order, (Doc. No. 57), is

             DENIED as moot; and

      4.     The Clerk of Court is directed to close this case.




                            Signed: September 27, 2019




                                             2
